DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The instant first office action is in response to communication filed on 07/11/2022.
Claims 1-20 are pending of which claims 1, 10, 12 and 19 are the base independent claims.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/11/2022 is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting over claims 1-20 of U.S. Patent No. 11,425,699 since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: 
Instant Application # 17811747
Patent # US 11,425,699
12. A method for a base station to communicate with a user equipment, UE, the method comprising:
transmitting, by the base station, a first message including a first configuration for a code block group-based (CBG-based) transmission scheme;
transmitting, by the base station, a second message including a second configuration for a non-orthogonal multiple access (NOMA) transmission scheme;
receiving, by the base station and from the UE, uplink data transmitted by the UE using a CBG-based NOMA transmission scheme based on the first configuration in the first message and the second configuration in the second message;
decoding each CBG of the uplink data to provide a decoding result, the decoding result including an indication of which, if any, of the CBGs failed to be decoded; and
transmitting, by the base station and to the UE, the decoding result.

12. A method for a base station to communicate with a user equipment (UE), the method comprising: 
transmitting, by the base station, a first message including a first configuration for a code block group (CBG)-based transmission scheme;
transmitting, by the base station, a second message including a second configuration for a non-orthogonal multiple access (NOMA) transmission scheme;
receiving, by the base station, uplink control information (UCI) transmitted by the UE formatted according to the NOMA transmission scheme; 
receiving, by the base station, uplink data associated with the UCI transmitted by the UE using a CBG-based NOMA transmission scheme; 
decoding the uplink data associated with the UCI to provide a decoding result, the decoding of the uplink data including decoding each CBG of the uplink data; and 
transmitting, by the base station, a hybrid automatic retransmission request (HARQ) message corresponding to the decoding result, the HARQ message including at least one HARQ acknowledgment (ACK) or negative acknowledgment (NACK).
16. The method of claim 12, further comprising: receiving, by the base station and from the UE, a second UCI formatted according to the NOMA transmission scheme; obtaining CBG transmission information (CBGTI) from the second UCI, the CBGTI indicating which of the CBGs from the uplink data are being retransmitted in additional uplink data associated with the second UCI; and receiving the additional uplink data associated with the second UCI.
17. The method of claim 16, further comprising: decoding the additional uplink data associated with the second UCI to provide a second decoding result; performing, by the base station, a HARQ-combining scheme to combine successfully-decoded CBGs in the uplink data with successfully-decoded retransmitted CBGs in the additional uplink data; and generating NACKs for one or more of the CBGs that: failed the decoding of the uplink data associated with the UCI; and are not included in the additional uplink data associated with the second UCI as indicated by the CBGTI.



Claims 1-11 and 13-20 are rejected using a similar table as shown above.

In view of the above application, since the subject matters recited in the claims 1-20 of the instant application were fully disclosed in and covered by the claims 1-20 of U.S. Patent No. 11,425,699 and in this case the clams 1-20 of the instant application is broader than the patented claims of PAT’699, thus, allowing the claims 1-20would result in an unjustified or improper timewise extension of the “right to exclude” granted by a patent. 

Conclusion
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINNCELAS LOUIS whose telephone number is (571)270-5138. The examiner can normally be reached 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 571-272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINNCELAS LOUIS/Primary Examiner, Art Unit 2474